Title: To James Madison from John Browne Cutting, [ca. 5 February] 1796
From: Cutting, John Browne
To: Madison, James


Dear Sir,
Friday Evening [ca. 5 February 1796]
I have been confined by an inflammation in my throat—or I shou’d have called on you at an early hour this day.
Perhaps your leisure moments on the morrow (if the committee-business does not monopolize you)—will permit you to give a simple negative or affirmative to my written questions—on paper?
I only ask this: in case my indisposition continues—so that I shoud not be well enough to visit You; and merely for the satisfaction of my own mind—which has perhaps been agitated by too much anxiety in the matter. Very respectfully Your affectionate And Mo. Obedt Sert.
John Browne Cutting
